Citation Nr: 1441606	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-08 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected left knee degenerative joint disease.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to October 1988, November 1990 to May 1991, and July 1992 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO.  

A Decision Review Officer (DRO) hearing was held at the RO in August 2011.  

In September 2012, the Veteran testified from the RO by means of videoconference technology at a hearing with the undersigned Veterans Law Judge (VLJ).  

In March 2014, the Board remanded the listed issue for additional development.  The case has since returned to the Board.  

The VBMS and Virtual VA folders have been reviewed.  



FINDINGS OF FACT

1.  The service-connected left knee degenerative joint disease is not manifested by flexion limited to 30 degrees, extension limited to 15 degrees, or the functional equivalent thereof; and the Veteran does not have compensable limitation of either flexion or extension.  

2.  The service-connected left knee disability is not shown to be manifested by a compensable degree of lateral instability.  

3.  The MRI findings pertaining to the left knee, to include a meniscus tear, are attributed to a post-service work-related injury and not to service-connected degenerative joint disease.



CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for left knee degenerative joint disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5258, 5260, 5261 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As discussed below, the Board finds the claim for increase to be a "downstream" issue in that it arose from the initial grant of service connection.  As service connection, an initial rating, and an effective date were assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) have been met.  

Notwithstanding, the Board notes that in correspondence dated in September 2008 and August 2010, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information he was responsible for providing, and of the evidence that VA would attempt to obtain.  

The Veteran was also advised of how VA assigns disability ratings and effective dates and throughout the appeal period, was notified of applicable rating criteria.  The claim was most recently readjudicated in the July 2014 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical center records, and private medical records.  

Pursuant to the remand directives, in May 2014, the Appeals Management Center (AMC) asked the Veteran to provide an authorization to obtain the full treatment records from his private orthopedic physician, Dr. H.  To date, the Veteran has not submitted the requested authorization and thus, VA is unable to obtain additional records from this physician.  

The Veteran was provided VA examinations in August 2009, September 2010, September 2011, and June 2014.  The Board acknowledges the Veteran's complaints as to the September 2010 VA examination.  He was subsequently provided additional examinations and on review, they contain findings sufficient for rating purposes.  Under these circumstances, the examinations are considered adequate and further examination is not warranted.  

The Veteran provided testimony at a videoconference hearing and the actions of the Veterans Law Judge at the hearing supplement the VCAA and complies with any hearing-related duties.  See 38 C.F.R. § 3.103 (2013).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the adjudication of this claim.  38 C.F.R. § 3.159 (2013).  


Factual Background

An April 2009 MRI of the left knee showed: (1) extensive bone marrow edema of the anterior lateral femoral condyle with denuded articular surface, no fracture; (2) horizontal cleavage tear free edge posterior lateral menisci contacting interarticular surface, meniscal cyst to the anterior horn; (3) small effusion; and (4) infrapatellar bursitis.  

On VA examination in August 2009, the Veteran reported performing repetitive bending and lifting in the field while on active duty when he heard a popping sound to the left knee.  He reported having giving way, instability, pain, stiffness, weakness, and incoordination, but denied episodes of dislocation or subluxation.  He had locking episodes one to three times a month.  

On examination, there was no grinding or instability of the left knee.  There was evidence of a meniscus tear with positive McMurray's test, but without evidence of locking, effusion or dislocation.  The Veteran's range of motion of the left knee was performed from 0 degrees extension to 110 degrees flexion.  After repetitive motion, his range of motion was performed from -5 degrees extension to 105 degrees flexion.  The diagnosis was that of degenerative joint disease.  

The private orthopedic treatment records dated in February 2010 showed  that the Veteran was seen with complaints of left knee pain.  He had a lateral meniscus tear on MRI, but never had surgery for it.  On examination of the left knee, there was tenderness along the lateral joint line with a positive lateral McMurray test.  His range of motion was from 0 to 130 degrees with pain at the extremes of flexion.  The Lachman's was negative, and there was no excess laxity of the medial or lateral collateral ligaments.  The diagnosis was that of lateral meniscus tear and chondromalacia left knee.  

In April 2010, the Veteran underwent a VA examination when his right knee range of motion findings were noted to be 0 degrees extension to 140 degrees of flexion with painful motion.  

A May 2010 MRI of the left knee showed: (1) early chondromalacia patella involving mainly the trochlear notch lateral aspect; (2) complex tear vertical and horizontal cleavage tear involving the lateral meniscus associated with a complex multilocular cyst, parameniscal, anteriorly measuring 2.8 cm in maximum length; and (3) mild joint effusion suprapatellar synovitis.  

On VA examination in September 2010, the Veteran reported having left knee pain, stiffness, swelling and lack of endurance.  He indicated that he had symptoms that had gotten worse and used a knee brace.  He reported having frequent flare-ups with cold weather and standing.  He denied having episodes of dislocation, but reported abnormal movement such as popping and cracking.  

On examination, the left knee range of motion was performed from 0 to 120 degrees on the first and fifth repetitions with pain.  There was no additional loss of motion on repetitive testing.  The ligament testing was normal, and his meniscus testing was negative on the left.  

The VA examiner noted painful motion, tenderness, abnormal movement and guarding of movement on the left.  There was no edema, effusion, instability, redness or heat.  His gait was abnormal and was wide based with pain in both knees.  

A December 2010 private orthopedic record showed that the Veteran was having worsening pain in his knees along with locking and popping.  

On examination, he had crepitation in the lateral compartments and the patellofemoral joint of both knees and marked pain with medial and lateral McMurray maneuver.  He had a slight effusion in the left knee, and the range of motion was from -10 degrees extension to 115 degrees bilaterally.  

In a statement submitted with his January 2011 VA Form 9, the Veteran argued that his left knee rating should be increased to 30 percent.  He stated that he used a hinged knee brace due to fatigue, weakness and instability.  He further indicated that range of motion was limited and precluded exercise and daily interacting at work and with his family.

In a March 2011 statement, the Veteran argued that he met the criteria for a 40 percent rating for his left knee.  He stated that he had been a candidate since 2007 for a total knee replacement and had had steroid shots and physical therapy.  He indicated that his condition continued to deteriorate causing buckling, instability of lateral motion, and occasional locking when going up and down stairs.  

On VA examination in September 2011, the Veteran reported having a constant sharp nagging pain.  He had loss of mobility, and his knees locked up.  On examination, his left knee range of motion was performed from 0 degrees extension to 90 degrees of flexion with painful motion beginning at 90 degrees.  The examiner noted that passive flexion was up to 115 degrees.  Left knee post-test range of motion was from 0 to 115 degrees.  The examiner noted functional impairment due to pain on movement.  There was tenderness to palpation.  Muscle strength on the left was 5/5 in flexion and extension.  

Joint stability testing was normal, and there was no evidence of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had a left knee meniscal tear with frequent episodes of locking, pain, and effusion.  He had surgery on the right knee but not the left.  

The examiner noted that the Veteran had difficulty walking more than a mile on hard surfaces and was unable to stand more than 20 minutes.  He did not use any assistive devices.  There was x-ray evidence of arthritis but not of patellar subluxation.  

The examiner discussed the left knee MRI and remarked as follows:

[The] Veteran show[ed] significant changes on his physical exam compared to his last C&P examination.  A medical opinion was not requested but [was] important to mention that a civilian work post service injury in 11/11/1998 documented by a[n] attending physician was not included on previous report, that injury was described as an injury sustained in his job while inspecting a gas tank, squatting when he felt a "pop" in left knee and the diagnosis was lateral meniscal tear of left knee-work related injury.  

Based on review of the c-file documenting left knee "overuse" with no specific trauma or injury in service, the current findings with significant limitation of motion and multiple findings on MRI [were] more likely related to post-service injury and less likely related to in-service left knee condition.  

At the September 2012 hearing, the Veteran testified that he had significant impairment related to the left knee, to include meniscal tears and the need for a brace.  

The Veteran most recently underwent a VA examination in June 2014.  The claims folder was reviewed.  He reported having difficulty with his left knee at work secondary to a fall requiring 3 days off of work.  On examination, his left knee range of motion was performed from 0 degrees extension to 120 degrees flexion with no objective evidence of painful motion.  

The VA examiner noted that the range of motion was decreased because of capsular fibrosis.  Post-test range of motion of the left knee was performed from 0 degrees extension to 120 degrees flexion.  There was no additional limitation of motion following repetitive-use testing.  The examiner further stated that there was no functional impairment of the lower leg.  

There was no tenderness or pain to palpation of the knee, and muscle strength was 5/5 on the left in flexion and extension.  Joint stability tests were normal on the left, and there was no evidence of recurrent patellar subluxation or dislocation.  

The Veteran had a meniscal tear on the left with frequent episodes of locking and pain.  He did not use an assistive device.  The X-ray studies showed evidence of arthritis, but no patellar subluxation.  

The examiner remarked that the changes on the current MRI were probably the results of a post-service injury that occurred at his job site and not related to his in-service left knee condition.  



Analysis

In October 2009, the RO granted service connection for left knee degenerative joint disease and assigned a 10 percent rating effective on August 22, 2008.  Additional relevant evidence was submitted within the one-year appeal period and in September 2010, the RO continued the 10 percent rating.  The Veteran disagreed and perfected this appeal.  Under these circumstances, the Board finds the current appeal to stem from the initial grant of service connection.  See 38 C.F.R. § 3.156(b) (2013).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  

If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  

The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant." 38 C.F.R. § 4.40.

The RO rated the Veteran's left knee degenerative joint disease pursuant to Diagnostic Codes 5010-5260.

Traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is also in order where arthritis is established by x-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14 (2013).  

As set forth, the Veteran is currently receiving a 10 percent rating based on limitation of motion of the left knee.  On review, it appears that this was assigned based on painful, but noncompensable limitation of flexion.  

On review, there is no evidence of flexion limited to 30 degrees or extension limited to 15 degrees, and a 20 percent rating is not warranted based on limitation of motion.  In making this determination, the Board has considered the Veteran's complaints of pain, reduced motion, and functional impairment.  

The Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His reports, however, do not outweigh the objective medical evidence of record and the Board does not find adequate pathology sufficient to warrant a higher rating based on functional impairment due to pain on motion or other factors.  See DeLuca.

In determining whether separate ratings are warranted under Diagnostic Codes 5260 and 5261, the Board acknowledges that private medical evidence dated in December 2010 indicates -10 degrees of extension.  It is unclear whether this is a loss of extension or hyperextension.  

Assuming it represents extension limited to 10 degrees, this would support a compensable rating under Diagnostic Code 5261.  Regardless, there is no compensable limitation of flexion shown at any time during the appeal period and therefore, separate ratings are not warranted.  

VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

The Board has considered whether a separate rating is warranted under Diagnostic Code 5257.  Under this provision, recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe.  

The Veteran reported having left knee giving way and instability and using a brace.  The Veteran is competent to report these symptoms.  See Layno.  Notwithstanding, the VA examinations of record do not show instability or subluxation.  Stability testing has been repeatedly described as normal and on review, objective findings outweigh the lay evidence of record.  Thus, a separate rating under Diagnostic Code 5257 is not warranted.  

The evidence of record shows that the Veteran has a left knee meniscus tear and experiences episodes of locking, pain and effusion.  Pursuant to the rating schedule, a 20 percent rating is assigned when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board has considered whether an increased rating, or to the extent there is no pyramiding, a separate rating, is warranted under this provision.  A review of the claims folder shows that, in November 1998, he suffered an on-the-job left knee injury.  He was squatting to top a gas tank when he felt a pop in the knee.  

A U.S. Department of Labor, Notice of Recurrence, showed that the Veteran injured his knee in November 1998 and suffered a recurrence in August 1999.  While the information provided is somewhat confusing, it suggests that the Veteran was on Reserve duty at the time of the reinjury.  

The Board acknowledges that active military service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). 

Active military service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id. 

Notwithstanding, the VA opinions of record indicate that the MRI changes, which include the left knee meniscal tear, are related to the November 1998 work-related injury.  Under these circumstances, the Board declines to assign an increased or separate rating under Diagnostic Code 5259.  

There is no objective evidence of ankylosis or malunion of the tibia or fibula and Diagnostic Codes 5256 and 5262 are not for application.  

The disability picture pertaining to the service-connected left knee degenerative joint disease has not changed significantly during the appeal period and staged ratings are not warranted.  See Hart.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the left knee disability, the Veteran is service connected for right knee degenerative joint disease and for tinnitus.  

Because the only increased rating claim on appeal at this time is for the left knee degenerative joint disease, that is the only disability that the Board is considering in its extraschedular analysis.  In this regard, the rating criteria reasonably describe the limitation of motion and functional impairment attributed to the service-connected disability.  Higher schedular ratings are available for greater levels of disability.  

As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board acknowledges the Veteran's complaints that his left knee disability interferes with his employment.  Evidence of record suggests the Veteran is gainfully employed.  Additionally, the June 2014 VA examiner indicated that the Veteran's knee condition did not impact his ability to work.  

Thus, the Board declines to infer a claim for a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).



ORDER

An initial rating greater than 10 percent for the service-connected left knee degenerative joint disease is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


